— In view of the hardship demonstrated in the moving papers, permission granted to appeal on one typewritten copy of minutes and five typewritten copies of other papers constituting record on appeal, and five typewritten briefs. (See Eagle Contractors v. Black, 5 A D 2d 954.) Appeal dismissed unless typewritten records and briefs are filed on or before August 10, 1960. Respondent’s brief must be filed and served on or before August 26, 1960 if case is to be argued at the September 1960 Term of court.